

113 S1625 IS: Drug Free Commercial Driver Act of 2013
U.S. Senate
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1625IN THE SENATE OF THE UNITED STATESOctober 30, 2013Mr. Pryor (for himself and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend section 31306 of title 49, United States Code, to recognize hair as an alternative specimen for preemployment and random controlled substances testing of commercial motor vehicle drivers and for other purposes.1.Short titleThis Act may be cited as the Drug Free Commercial Driver Act of 2013.2.Authorization of hair testing
			 as an acceptable procedure for preemployment and random controlled substance
			 testsSection 31306 of title
			 49, United States Code, is amended—(1)in subsection
			 (b)(1)—(A)by redesignating
			 subparagraph (B) as subparagraph (C); and(B)in subparagraph
			 (A), by striking The regulations shall permit such motor carriers to
			 conduct preemployment testing of such employees for the use of alcohol.
			 and inserting the following:(B)The regulations prescribed under
				subparagraph (A) shall permit motor carriers—(i)to conduct
				preemployment testing of commercial motor vehicle operators for the use of
				alcohol;(ii)to use hair
				testing as an acceptable alternative to urinalysis—(I)in conducting
				preemployment screening for the use of a controlled substance; and(II)in conducting
				random screening for the use of a controlled substance if such method is also
				used for preemployment screening.;
				and(2)in subsection
			 (c)(2)—(A)in subparagraph
			 (B), by striking and at the end;(B)in subparagraph
			 (C), by inserting and after the semicolon; and(C)by adding at the
			 end the following:(D)laboratory
				protocols and cut-off levels for hair testing to detect the use of a controlled
				substance;.3.Exemption from
			 mandatory urinalysis(a)In
			 generalAny motor carrier
			 that demonstrates, to the satisfaction of the Administrator of the Federal
			 Motor Carrier Safety Administration, that it has consistently carried out a
			 generally applicable hair testing program to detect the use of a controlled
			 substance by commercial motor vehicle operators during the most recent 1-year
			 period, may apply to the Administrator for an exemption from the mandatory
			 urinalysis testing requirements set forth in subpart C of part 382 of title 49,
			 Code of Federal Regulations until a final rule is issued implementing the
			 amendments made by section 2.(b)Reporting
			 requirementAny motor carrier that is granted an exemption under
			 subsection (a) shall submit records to the national clearinghouse established
			 under section 31306a of title 49, United States Code, relating to all positive
			 test results and test refusals from the hair testing program described in that
			 subsection.4.Annual report to
			 CongressThe Secretary of
			 Transportation shall submit an annual report to Congress that—(1)summarizes the results of preemployment and
			 random drug testing using both hair testing and urinalysis;(2)evaluates the efficacy of each method;
			 and(3)determines which
			 method provides the most accurate means of detecting the use of controlled
			 substances over time.